EXHIBIT 21 THE STANDARD REGISTER COMPANY CONSOLIDATED SUBSIDIARIES AS OF JANUARY 1, 2012 Name of Subsidiary Jurisdiction of Incorporation The Standard Register Company Ohio Standard Register Technologies, Inc. Ohio Standard Register Holding Company Ohio Standard Register International, Inc. Ohio Standard Register Technologies Canada ULC Nova Scotia Standard Register Mexico Holding Company Ohio Standard Register de Mexico, S. de R.L. de C.V. Mexico Standard Register Holding, S. de R.L. de C.V. Mexico Standard Register Servicios, S. de R.L. de C.V. Mexico iMedConsent, LLC Delaware 73
